January 6, 2016 VIA EDGAR Securities and Exchange Commission Investment Company Division 100 F. Street, N.E. Washington, DC 20549 Attention:Office of Filings, Information & Consumer Services Re: Henderson Global Funds (the “Trusts”) (File Nos. 333-62270 and 811-10399) To the Commission: The Supplement is being filed to submit exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information to the Prospectus dated November 30, 2015, as amended December 17, 2015, for the Henderson High Yield Opportunities Fund, as filed electronically via EDGAR with the Securities and Exchange Commission on December 17, 2015 (Accession #0000891804-15-000929). If you have any questions concerning this filing, you may contact me at (617) 662-3969. Very truly yours, /s/ Francine S. Hayes Francine S. Hayes Vice President cc:C. Golden
